 In the Matter of J. FREEZER&SON, INC., EMPLOYERandUNITED CON-STRUCTIONWORKERS, AFFILIATED WITH UNITED MINEWORKERS OFAMERICA,PETITIONERCase No. 5-R-2913.December 22, 1947On August 20, 1947, 2 days before the effective date of the amendedstatute, the Board issued a Decision and Certification of Representa-tives in the above-entitled proceeding?On November 14, 1947, wedenied the Employer's Petition for Reconsideration.The Employernow requests that the Board rescind its certification and dismiss theproceeding, on the ground that the Petitioner has not complied withthe registration and filing requirements of the amended Act.For one thing, granting this request would contravene the savingclause in Section 103 of the amended Act, which leaves unaffected for1 year any certification issued under the provisions of the originalstatute.2Moreover, there is nothing in the amended Act to suggest thatSections 9 (f), (g) and (h) should be applied retroactively, so as tovoid certifications issued before August 22 to unions subsequently notin compliance.3The motion will therefore be denied.ORDERIT IS HEREBY ORDERED that theMotion toDismissfiledherein byJ.Freezer & Son, Inc., on November 24, 1947, be, and it hereby is, denied.1 74 N L R. B. 1294.' "Sac. 103. No provisions of this title shall affect any certification of representatives orany determination as to the appropriate collective-bargainingunit,which was made undersection 9 of the National Labor Relations Act prior to the effective date of this title untilone year after the date of such certification or if, in respect of any such certification, acollective-bargaining contract was entered into prior to the effective date of this title, untilthe end of the contract period or until one year after such date, whichever first occurs."i It is true that the Petitioner, while still out of compliance, could not expect a com-plaint to issue in an unfair labor practice proceeding based upon any such earlier certifi-cationHowever, that is not the issue before us in this case. If the employer shouldchoose to bargain pursuant to the certification, and nothing in this order precludes itsdoing so, the problem would not arise75 N. L. R. B., No. 75.646